Order entered October 5, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00487-CR

                                 JOSE RAMIREZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F14-24205-H

                                            ORDER
       The Court ORDERS the trial court to make findings of fact regarding whether appellant

has been deprived of the reporter’s record because of ineffective counsel, indigence, or for any

other reason.

   •   The trial court shall first determine whether appellant desires to prosecute the appeal. If
       the trial court determines that appellant does not desire to prosecute the appeal, it shall
       make a finding to that effect.

   •   If the trial court determines that appellant desires to prosecute the appeal, it shall next
       determine whether appellant is indigent and entitled to proceed without payment of costs
       for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
       trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
       court is ORDERED to take such measures as may be necessary to assure effective
       representation, which may include appointment of new counsel. If the trial court finds
       appellant is not indigent, it shall determine whether retained counsel has abandoned the
       appeal.
    •   The trial court shall next determine: (1) the name and address of each court reporter who
        recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
        in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
        be filed.

        We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order.

        The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.


                                                      /s/     ADA BROWN
                                                              JUSTICE